J-S26025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

NATHAN LAMBERT

                            Appellant                     No. 430 EDA 2015


       Appeal from the Judgment of Sentence Entered January 22, 2015
            In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0013527-2013


BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                           FILED AUGUST 17, 2016

        Appellant, Nathan Lambert, appeals from the judgment of sentence

imposing an aggregate six to twelve years of incarceration followed by five

years of probation for unlawful possession of a firearm and possession of a

firearm with an altered manufacturer’s number.1 We vacate and remand.

        Appellant pled guilty to the aforementioned offenses on April 30,

2014.2 The trial court sentenced Appellant in absentia on January 22, 2015.

Appellant filed this timely appeal, raising two issues:


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 6105 and 6110.2, respectively.
2
  Possession of a firearm by persons not to possess, 18 Pa.C.S.A. § 6105, is
a felony in the second degree. 18 Pa.C.S.A. § 6105(a.1).
J-S26025-16


      1. Did the lower court impose an illegal sentence above the
         statutory maximum for a violation of Section 6105 of the
         Uniform Firearm Act, 18 Pa.C.S.A. § 6105, a felony of the
         second degree, by imposing a sentence of five to ten years[’]
         incarceration and five years[’] probation?

      2. Did the lower court err in sentencing [A]ppellant in absentia
         where the Commonwealth failed to prove that [A]ppellant
         intentionally failed to appear after proper notice and where
         the lower court failed to weigh the specific circumstances of
         the case?

Appellant’s Brief at 3.

      Appellant first argues the trial court imposed an illegal sentence for

Appellant’s violation of § 6105, a second-degree felony.         18 Pa.C.S.A.

§ 6105(a.1)(1). A second-degree felony carries a maximum sentence of ten

years of incarceration.   18 Pa.C.S.A. § 1103(2).    The written judgment of

sentence indicates that the trial court imposed five to ten years of

incarceration followed by five years of probation for Appellant’s violation of

§ 6105. The legality of a sentence presents a question of law, for which our

standard of review is de novo and our scope of review is plenary.

Commonwealth v. Lomax, 8 A.3d 1264, 1268 (Pa. Super. 2010).

      The sentence for Appellant’s § 6105 conviction is unlawful, as

Appellant potentially could serve 15 years of punishment for a crime with a

ten-year statutory maximum.       42 Pa.C.S.A. § 9754(a) (“In imposing an

order of probation the court shall specify at the time of sentencing the length

of any term during which the defendant is to be supervised, which term

may not exceed the maximum term for which the defendant could be

confined[.]”) (emphasis added); Commonwealth v. Crump, 995 A.2d


                                     -2-
J-S26025-16



1280, 1283 (Pa. Super. 2010) (noting that the total length of a sentence

split between incarceration and probation cannot exceed the statutory

maximum), appeal denied, 13 A.3d 475 (Pa. 2010).               The sentencing

transcript and the trial court’s Pa.R.A.P. 1925(a) opinion indicate that the

trial court intended to sentence Appellant to five to ten years of incarceration

for his § 6105 violation without a subsequent period of probation.          N.T.

Sentencing, 1/22/15, at 10; Trial Court Opinion, 9/3/15, at 3.        The trial

court intended to sentence Appellant to one to two years of incarceration

followed by five years of probation for the § 6110.2 violation.       Id.   The

written judgment of sentence, in an apparent error, attached five years of

probation to both sentences § 6015 sentence rather than the § 6110.2

sentence. Despite the trial court’s statements at sentencing, the language

of the written judgment of sentence controls.        See Commonwealth v.

Unger, 462 A.2d 259, 260 (Pa. Super. 1983) (noting that oral statements at

sentencing not incorporated in the written judgment are not part of the

judgment of sentence).

      In conclusion, we must vacate the illegal sentence imposed for

Appellant’s violation of § 6105.      Since that sentence was part of a

consecutive sentencing scheme, and our result alters the aggregate

sentence, we will vacate the entire judgment of sentence and remand so

that the trial court can issue a written sentencing order in accordance with

its intentions.   See Commonwealth v. Ruffin, 16 A.3d 537, 544 (Pa.




                                     -3-
J-S26025-16



Super. 2011); Commonwealth v. Thur, 906 A.2d 552, 569-70 (Pa. Super.

2006), appeal denied, 946 A.2d 687 (Pa. 2008).

      As our disposition of Appellant’s first argument requires a new

sentencing proceeding, Appellant’s second argument is moot.

      Judgment of sentence vacated.       Case remanded.      Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2016




                                  -4-